Citation Nr: 0700141	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals of a 
back injury.

2.	Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active duty in the Merchant Marine from 
December 1943 to August 1945, with qualifying ocean going 
service during that time.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that also denied the veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  He submitted a 
timely notice of disagreement as to these matters that were 
addressed in a statement of the case (SOC).  However, in a 
subsequent rating decision, the RO granted the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The RO's action represents a full grant of the 
benefits sought as to these matters and the Board will 
confine its consideration to the issues as set forth on the 
decision title page.

In December 2004, the veteran testified during a personal 
hearing at the RO and, in November 2006, he testified during 
a hearing at the RO before the undersigned.  A transcript of 
each hearing is of record.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran 
currently has a diagnosed back disorder related to his 
active military service.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran 
currently has a diagnosed lung disorder related to his 
active military service.




CONCLUSIONS OF LAW

1.	Chronic residuals of a back injury were not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.7, 3.102, 3.159, 3.303 (2006).

2.	A lung disorder was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.7, 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  In a March 2006 letter, the RO 
provided the veteran with notice consistent with the Court's 
holding in Dingess.  Further, in the instant case, as the 
veteran's service connection claims are being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In May 2003, prior to the September 2003 rating decision, the 
RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the September 2003 rating action appellant was 
instructed what the bases for the assigned ratings was.  The 
Board is aware to the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
June 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Starting in May 1989, the RO repeatedly requested the 
veteran's service medical records.  In June 2003, the 
Department of Health & Human Services (DHHS) was also 
contacted in a search for these records.  The Board notes 
that the veteran's service medical records are evidently 
unavailable and were apparently destroyed, according to a 
July 2003 response from the DHHS.  The Board is mindful that, 
in a case such as this, where service medical records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
medical records are essentially unavailable, the appeal must 
be decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.

Indeed, in a May 2006 signed statement, the veteran said that 
he had no additional information to submit.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  Thus, the Board may 
proceed without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

As noted above, the veteran's service medical records were 
destroyed.  In his oral and written statements, he claims 
that he sustained a back injury while unloading supplies from 
a truck onto a ship.  He said he caught a heavy carton that 
was tossed to him, felt immediate pain above his hips in the 
low back area, and was sent to sick bay and placed in 
traction for two or three days.  He also indicated that he 
was hospitalized in St. Petersburg, Florida (see Transcript, 
November 2006, page 10).  The veteran further stated that he 
did not really know if he had a lung problem that started in 
service (see Transcript, November 2006, p. 6) and that no 
physician had told him that, but he worked without masks in 
the engine room of an old ship, and was surrounded by 
asbestos.

As noted, the veteran contends that he received treatment 
onboard ship, or in a medical facility for his back injury 
during service.  

VA medical records, dated from June 2003 to December 2004, 
reflect the veteran's complaints of low back pain and nasal 
congestion.  June 2003 records indicate that he reported 
having a "hacking" cough since service when he was exposed 
to asbestos and had back pain that started in boot camp.  
Diagnoses included allergic rhinitis, and a history of 
chronic cough and chronic low back pain.  Results of a chest 
x-ray taken in June 2003 showed no active pulmonary disease.  
Results of an x-ray of the veteran's lumbar spine taken at 
that time included an impression of narrowing L4-L5-S1 
intervertebral spaces with phantom disk and degenerative 
changes described as a "minor abnormality".  An April 2004 
record reflects that his lungs were clear and the diagnosis 
was rhino sinusitis.  In December 2004, the pertinent 
clinical assessment was allergic rhinitis, right knee 
arthritis, and chronic low back pain.

In a January 2006 signed statement, the veteran's wife said 
she heard his story of a back injury in service and never 
doubted it because he was an honest man.  She said she saw 
him have difficulty getting around.

During his November 2006 Board hearing, the veteran said that 
after he got out of service, he continued to have back 
problems that were the same he had with his original 
diagnosis.  He said his current diagnosis was back pain and 
"some calcium buildup" (see Transcript, November 2006, p. 
11) and that he took pain medication for it (although during 
the December 2004 hearing, he denied taking any pain 
medication for his back (see Transcript, November 2006, p. 
8)).  The veteran said that he talked with some physicians 
about the possible relationship between his current back 
problems and service, but none had provided a written opinion 
that it might be due to an in-service event (see Transcript, 
November 2006, p. 12).  He also testified that no physician 
had recently told him that his lung condition could be 
related to the asbestos aboard the ships on which he served 
(see Transcript, November 2006, p. 9).  During the December 
2004 hearing, the veteran noted that results of his chest x-
ray showed no active pulmonary disease and stated that he was 
not claiming an asbestos-related disorder, but just wanted to 
be tested for it (see Transcript, December 2004, p. 14).  

III.	Legal Analysis

The service of American Merchant Marines in Oceangoing 
Service, as well as Civil Service crew members aboard US Army 
Transport Service and Naval Transportation Service vessels, 
during the period from December 7, 1941, to August 15, 1945, 
will be considered active duty.  See 53 Fed. Reg. 2775 
(1988); see also 38 C.F.R. § 3.7(x)(15) (2006) (certifying as 
"active military service" the service of American Merchant 
Marines in Oceangoing Service during the period from December 
7, 1941, to August 15, 1945); Pacheco v. West, 12 Vet. App. 
36, 37 (1998).

The veteran was member of the American Merchant Marine in 
Oceangoing Service who had recognized active service, as set 
forth above, during periods of armed conflict, from December 
1943 to August 1945.  See 38 C.F.R. § 3.7(x)(14), (15).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).).

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

A.	Residuals of A Back Injury

The veteran contends that service connection is warranted for 
residuals of a back injury that he says was incurred in 
service.  Although service medical records are unavailable, 
on VA treatment records dated in 2003 and 2004, nearly 50 
years after the veteran's separation from service, while he 
complained of low back pain, there was no showing that he had 
a diagnosed back disorder.  Furthermore, the veteran has 
submitted no evidence to show that he currently has a 
diagnosed back disorder or that any low back pain was due to 
service.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
a back injury has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.

B.	Lung Disorder

The veteran has also contended that service connection should 
be granted for a lung disorder, although during his November 
2006 hearing he said that x-rays taken by VA did not show 
residuals of exposure to asbestos.  Moreover, on VA treatment 
records dated in 2003 and 2004, nearly 50 years after the 
veteran's separation from service, there was no showing that 
he had a diagnosed lung disorder.  In fact, in June 2003, a 
VA radiology report of a chest-x-ray reflects no active 
pulmonary disease and, in April 2004, his lungs were clear 
and only rhino sinusitis was diagnosed.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has a lung disorder has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. at 143.

C.	Both Disorders

In addition, neither the veteran nor his wife meets the 
burden of presenting evidence as to medical cause and effect, 
or a diagnosis, merely by presenting their own statements, 
because as laypersons they are not competent to offer medical 
opinions.  The Court has made this clear in numerous cases.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998)..  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed residuals of a back injury and lung 
disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of a back injury and lung 
disorder.  The preponderance of the evidence is therefore 
against the appellant's claims for service connection for 
residuals of a back injury and a lung disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a back injury and a lung disorder is denied.


ORDER

Service connection for residuals of a back injury is denied.

Service connection for a lung disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


